DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 5/19/2022 "Reply" elects without traverse and identifies claims 1-20 as being drawn to Species D.  Applicant contends that “by the Examiner’s own admission, Species D includes Species C and Species C includes Species A, any claims directed to Species C and Species A must also be included in Species D.” This argument is not persuasive. The restriction requirement states that each of the Species comprises the recited features in the context of the figures associated with each Species. Each of the figures associated with the species clearly show mutually exclusive features. 
The 4/13/2022 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US Pub. No. 2011/0241202).
Regarding claim 1, in FIGs. 2A-C, Liu discloses an integrated circuit device comprising: a wiring structure including a plurality of wiring layers having a multilayer wiring structure (26a) and a plurality of via plugs (26b), and a first inter-wiring insulating layer (paragraph [0015]) configured to surround the wiring structure on a substrate (20); a second inter-wiring insulating layer (34) and a plurality of redistribution via plugs (33) connected to the wiring structure through the second inter-wiring insulating layer on the first inter-wiring insulating layer; a plurality of redistribution patterns including a plurality of pad patterns (30, paragraph [0016]) and a plurality of dummy patterns (50, paragraph [0021]) on the second inter-wiring insulating layer, each of the plurality of pad patterns and each of the plurality of dummy patterns having a thickness greater than a thickness of each of the plurality of wiring layers; and a cover insulating layer (35) configured to cover a portion of the plurality of redistribution patterns, wherein the plurality of dummy patterns extend in lines in a horizontal direction parallel to the substrate and are completely surrounded by the second inter-wiring insulating layer and the cover insulating layer so as to be electrically isolated from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pub. No. 2011/0241202).
Regarding claim 8, Liu appears not to explicitly disclose that a thickness of each of the plurality of redistribution patterns has a value of no less than twice that of a thickness of each of the plurality of wiring layers. There is no evidence showing the criticality of the claimed thickness.
The semiconductor art well recognized that conductor thickness (or “redistribution pattern” thickness) controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness). Conductor thickness is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum conductor thickness.
Regarding claim 9, Liu appears not to explicitly disclose that the thickness of each of the plurality of redistribution patterns has a value of no less than 1 µm and a thickness of an uppermost wiring layer arranged at an uppermost end of the plurality of wiring layers has a value of no more than 0.5 µm.
The semiconductor art well recognized that conductor thickness (or “redistribution pattern” / “wiring layer” thickness) controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness). Conductor thickness is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum conductor thickness.
Regarding claim 11, in FIGs. 2A-C, Liu discloses an integrated circuit device comprising: a wiring structure including a plurality of wiring layers having a multilayer wiring structure (26a) and a plurality of via plugs (26b), and a first inter-wiring insulating layer (paragraph [0015]) configured to surround the wiring structure on a substrate (20); a second inter-wiring insulating layer (34) and a plurality of redistribution via plugs (33) connected to the wiring structure through the second inter-wiring insulating layer on the first inter-wiring insulating layer; a plurality of redistribution patterns including a plurality of pad patterns (some element 30), a plurality of dummy patterns (50), and a plurality of power patterns (other element 30; the pads 30 are capable of being connected to a power source) on the second inter-wiring insulating layer, a cover insulating layer (35) configured to cover (at least partially) the plurality of dummy patterns and the plurality of power patterns and to not cover at least a portion of the plurality of pad patterns (exposed to 38); and a plurality of connection terminals (38/40) connected to the plurality of pad patterns, respectively, wherein the plurality of dummy patterns extend in lines in a horizontal direction parallel to the substrate and are completely surrounded by the second inter-wiring insulating layer and the cover insulating layer so as to be electrically isolated from each other.
Liu appears not to explicitly disclose that each of the plurality of pad patterns, the plurality of dummy patterns, and the plurality of power patterns have a thickness no less than twice a thickness of each of the plurality of wiring layers.
The semiconductor art well recognized that conductor thickness (or “pad patterns” / “dummy patterns” / “power patterns” thickness) controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness). Conductor thickness is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum conductor thickness.
Regarding claim 13, in FIGs. 2A-C, Liu discloses a part of a lower surface of each of the plurality of power patterns is covered with the second inter-wiring insulating layer and at least two of the plurality of redistribution via plugs are connected to a remaining part that is not covered with the second inter-wiring insulating layer, and wherein an upper surface and side surfaces of each of the plurality of power patterns are covered (at least partially) with the cover insulating layer.
Regarding claim 16, in FIGs. 2A and 2C, Liu discloses an integrated circuit device comprising: a device layer including a plurality of semiconductor devices (24, paragraph [0015]) on a substrate (20); a wiring structure including a plurality of wiring layers having a multilayer wiring structure including an uppermost wiring layer (26a) and a plurality of via plugs (26b) on the device layer; a first inter-wiring insulating layer (paragraph [0015]) configured to surround the wiring structure on the device layer; a second inter-wiring insulating layer (34) on the first inter-wiring insulating layer and the wiring structure; a plurality of redistribution via plugs (33) connected to the uppermost wiring layer through the second inter-wiring insulating layer; a plurality of redistribution patterns including a plurality of pad patterns (some element 30), a plurality of dummy patterns (50) and a plurality of power patterns (other element 30; the pads 30 are capable of being connected to a power source), each of the plurality of pad patterns being connected to one of the plurality of redistribution via plugs on the second inter-wiring insulating layer, each of the plurality of dummy patterns being extending in a line in a horizontal direction parallel to the substrate, and each of the plurality of power patterns being connected to at least two of the plurality of redistribution via plugs; a cover insulating layer (35) configured to cover the plurality of dummy patterns and the plurality of power patterns; and a plurality of connection terminals that are connected to the plurality of pad patterns, respectively, each of the plurality of connection terminals including a conductive pillar (40) and a conductive cap (46) configured to cover an upper surface of the conductive pillar, wherein the plurality of dummy patterns are completely surrounded by the second inter-wiring insulating layer and the cover insulating layer and are electrically isolated from each other, and wherein, among an upper surface, side surfaces, and a lower surface of each of the plurality of power patterns, a portion that is not connected to the at least two redistribution via plugs is covered with the second inter-wiring insulating layer and the cover insulating layer.
Liu appears not to explicitly disclose that each of the plurality of power patterns has a thickness no less than twice a thickness of the uppermost wiring layer.
The semiconductor art well recognized that conductor thickness (or “power patterns” thickness) controls parameters critical for device performance, including resistance (resistivity, length and cross sectional area) and mechanical viability (which includes strength as imparted by conductor thickness). Conductor thickness is therefore an art recognized result affecting parameter.
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum conductor thickness.
Regarding claim 17, Liu appears not to explicitly disclose that intervals among the plurality of dummy patterns each have a value of no more than 1/2 of a width of each of the plurality of dummy patterns.
However, Liu discloses that the intervals overlap or lie inside the claimed range (paragraph [0024]; e.g. when W = 5 µm and S1 = 35 µm).
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05, I), “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form intervals among the plurality of dummy patterns such that each have a value of no more than 1/2 of a width of each of the plurality of dummy patterns.
Allowable Subject Matter
Claims 2-7, 10, 12, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In FIGs. 2-3, US Pub. No. 2014/0110712 discloses an integrated circuit device comprising: a wiring structure including a plurality of wiring layers having a multilayer wiring structure (64) and a plurality of via plugs (66), and a first inter-wiring insulating layer (60) configured to surround the wiring structure on a substrate (10); a second inter-wiring insulating layer (68) and a plurality of redistribution via plugs (74) connected to the wiring structure through the second inter-wiring insulating layer on the first inter-wiring insulating layer; a plurality of redistribution patterns including a plurality of pad patterns (76b) and a plurality of dummy patterns (76c) on the second inter-wiring insulating layer, and a cover insulating layer (78) configured to cover a portion of the plurality of redistribution patterns, wherein the plurality of dummy patterns extend in lines in a horizontal direction parallel to the substrate and are completely surrounded by the second inter-wiring insulating layer and the cover insulating layer so as to be electrically isolated from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896